DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-15 objected to because of the following informalities:  	Claims 1, 7 recite “A system comprising a range finder”.  However it is not clear what the preamble of the claim is.  Examiner has interpreted the limitation as “A system comprising:”		Claims that depend on the above claims are also objected to.Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker (US 2016/0091282 A1) in view of Hamilton (US 2014/0328675 A1).

	With respect to Claim 1 Baker teaches	A system comprising (See Fig 3)	a rangefinder having a memory unit (See Para[0045] )with in an inactive state and a communication protocol configured to communicate with a mobile device (See Fig 3 and Para[0054]), the mobile device being configured to allow a user to activate a ballistic calculator from the memory unit of the rangefinder (See Para[0057]).	However Baker is silent to the language of	two or more ballistic calculators	Nevertheless Hamilton teaches	two or more ballistic calculators (See Fig 3A and Component 504 and 516 and Para[0054]-[0055] Ranging system 504 uses a laser beam to determine the distance to an object or to a target 500, and operates by sending a laser pulse towards target 500 and measuring the time taken by the pulse to be reflected off the target and returned. An inertial navigation unit 516 may be used in the rangefinder 200 connection with ballistics information to calculate information concerning bullet trajectory, hold over, or other variables that may be of interest to the user. )	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Bake and have two or more ballistic calculators such as that of Hamilton.	One of ordinary skill would have been motivated to modify Baker because having two calculators would allow one to get accurate result depending on the available information.		With respect to Claim 2 Baker teaches	The system of claim 1, 	further comprising a weather tracker device (See Fig 2 Component 230 Weather sensor) configured to send information to the mobile device and receive information from the mobile device (See Para[0054]).	With respect to Claim 3 Baker teaches	The system of claim 1, 	further comprising a navigation device (See Fig 2 Component 231 GPS transceiver ) configured to send information to the mobile device and receive information from the mobile device (See Para[0054]).
	With respect to Claim 4 Baker teaches	The system of claim 1, 	further comprising a viewing optic configured to send information to the mobile device and receive information from the mobile device. (See Fig 14)	With respect to Claim 5 Baker is silent to the language of	The system of claim 1, 	wherein the mobile device is configured to communicate user setup information to the rangefinder.	Nevertheless Hamilton teaches	wherein the mobile device is configured to communicate user setup information to the rangefinder (See Para[0067]).	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Baker wherein the mobile device is configured to communicate user setup information to the rangefinder and such as that of Hamilton.	One of ordinary skill would have been motivated to modify Baker to allow user specific information and thus allowing customizability. 	With respect to Claim 6 Baker is silent to the language of	The system of claim 5, 	wherein user setup information is selected from the group consisting of: device pairing; device settings; selection of firearm settings; selection of bullet settings; selection of drag models; selection and management of user profiles; environmental sensors; wind bearing capture; compass calibration; single and multiple ballistic display; selection and management of range card profiles; and target parameters.	Nevertheless Hamilton teaches	wherein user setup information is selected from the group consisting of: device pairing; device settings; selection of firearm settings; selection of bullet settings; selection of drag models; selection and management of user profiles; environmental sensors; wind bearing capture; compass calibration; single and multiple ballistic display; selection and management of range card profiles; and target parameters. (See Para[0067]).	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Baker and use user setup information and such as that of Hamilton.	One of ordinary skill would have been motivated to modify Baker to allow user specific information and thus allowing customizability.	With respect to Claim 7 Baker teaches	A system comprising (See Fig 3)	a rangefinder having a memory unit (See Para[0045]  with  in an inactive state and a communication protocol configured to communicate with a ballistic hub (See Fig 3 and Para[0054]), the ballistic hub being configured to allow a user to activate a ballistic calculator from the memory unit of the rangefinder (See Fig 3 Para[0045]).	However Baker is silent to the language of	two or more ballistic calculators	Nevertheless Hamilton teaches	two or more ballistic calculators (See Fig 3A and Component 504 and 516 and Para[0054]-[0055] Ranging system 504 uses a laser beam to determine the distance to an object or to a target 500, and operates by sending a laser pulse towards target 500 and measuring the time taken by the pulse to be reflected off the target and returned. An inertial navigation unit 516 may be used in the rangefinder 200 connection with ballistics information to calculate information concerning bullet trajectory, hold over, or other variables that may be of interest to the user. )	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Bake and have two or more ballistic calculators such as that of Hamilton.	One of ordinary skill would have been motivated to modify Baker because having two calculators would allow one to get accurate result depending on the available information.	With respect to Claim 8 Baker teaches	The system of claim 7, 	wherein the ballistic hub and the rangefinder communicate through Bluetooth communication. (See Para[0045])	With respect to Claim 9 Baker teaches	The system of claim 7, 	wherein the ballistic hub is configured to communicate to the rangefinder without using internet or cellular connectivity. (See Para[0045])	With respect to Claim 10 Baker teaches	The system of claim 7 	wherein the ballistic hub is configured to communicate with a weather tracker device. (See Fig 2 Component 230 Weather sensor and Para[0054])	With respect to Claim 11 Baker teaches	The system of claim 7, 	wherein the ballistic hub is configured to communicate with a viewing optic (See Fig 14 and Para[0095]).	With respect to Claim 12 Baker teaches	The system of claim 7, 	wherein the ballistic hub is configured to communicate with a navigation system (See Fig 2 Component 231 GPS receiver).	With respect to Claim 13 Baker teaches	The system of claim 7, 	wherein the ballistic hub is configured to communicate with a mobile device (See Fig 3 and Para[0058])

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker (US 2016/0091282 A1) in view of Hamilton (US 2014/0328675 A1) as applied to claim 7 above, and further in view of Teetzel (US 2019/0249958 A1).
	With respect to Claim 14 Baker is silent to the language of	The system of claim 7, 	wherein the ballistic hub is contained with a fob.	Nevertheless Teetzel teaches	wherein the ballistic hub is contained with a fob. (See Para[0103])	With respect to Claim 15 Baker is silent to the language of	The system of claim 14, 	wherein the fob has a height of 3 inches or less, a width of 3 inches or less and depth of 1 inch or less.	Nevertheless Teetzel teaches 	a fob as shown in Fig 12 Component 500 and Para[0103].	It would have been an obvious matter of design choice, wherein the fob has a height of 3 inches or less, a width of 3 inches or less and depth of 1 inch or less, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).  Such a size would make it portable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	Meinert (US 2014/0319216 A1). teaches that the processor may comprise a portion of a ballistics calculator that not only determines pin placement, but also matches pin colors to predetermined, desired distances. For example, a ballistics calculator of the present invention may receive ballistics data and desired distances from a user through the electronic interface, then transmit or display data to the user that includes pin color and placement for each desired target distance. Placement on indicator carrier 142 may be defined by one of indicia 164, which in turn corresponds to a pin channel 160. As will be described in greater detail below, such transmitted data may be printed onto a reference disc for installation onto telescopic sight 102 for easy viewing by the user.
	Further, the ballistics calculator may also calculate a wind hold value for each of the predetermined target distances, and based upon received ballistics and possibly other data. As also described below in greater detail, such wind hold values may also be printed or otherwise displayed to a user.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHIHISA ISHIZUKA whose telephone number is (571)270-7050.  The examiner can normally be reached on M-F 11:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YOSHIHISA . ISHIZUKA
Examiner
Art Unit 2863



/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863